DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	The amendments of claim 1, 7, 24, 29-31, and addition of claims 32 are acknowledged.

Claim Objections
Claim 30 is objected to because of the following informalities:
Claim 30 recites “wherein a portion of upper surface is configured” which is not grammatically correct. It is suggested to recite “wherein a portion of the upper surface is configured…”
Appropriate correction is required.

Election/Restrictions
Newly submitted claim 32 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
	As discussed in the requirement for restriction mailed 09/19/2018, the body comprising silicon carbide and the body comprising quartz are two patentably distinct 
	In the response to election/restriction filed 09/25/2018 applicant elected to prosecute the species wherein the body comprise silicon carbide. Thus the species wherein the body comprises quartz was a nonelected species.
	Claim 32 is drawn to a quartz body.
	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 32 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 22-23, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2002/0139478) in view of Sant et al. (US 2014/0034242) in view of Kiehlbauch et al. (US 7,402,528) and further in view of Bosch (US 2005/0181617).
Regarding claim 1, Ma discloses a plasma chamber apparatus (0007). The apparatus including a ring assembly (50, 52; 0035). As can be seen from fig. 5, in an 

    PNG
    media_image1.png
    237
    408
    media_image1.png
    Greyscale

 Ma does not disclose the second seating area being coated with silicon carbide or the body having a machined surface such that a treated area of the upper surface has relatively flatter peaks than an untreated area of the upper surface and an untreated area of the first surface and recessed seating area, the treated area of the upper surface having an average roughness between 1 and 30 micro-inches, wherein the treated area of the upper surface includes an oxidized etched area of the second surface.
Regarding the coating, Sant, in the analogous field of edge ring assemblies for use in a plasma processing chamber (0001), discloses coating the ring assembly with silicon carbide (0023 and claim 9). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include a silicon carbide coating, as taught by Sant, on the ring assembly of Ma, to protect and increase corrosion and wear resistance of the edge ring assembly (0021).
Regarding the machined surface, Kiehlbauch, in the analogous field of plasma processing components, discloses a method for finishing surfaces of a component useful for a plasma processing apparatus, the component including an edge ring (column 3, lines 23-31). Kiehlbauch discloses that the surfaces of components in a plasma reactor require different surface finishes (column 3, lines 15-20) and that the method of the prior art is preferably done on the at least one surface that is exposed to plasma when the component is installed in a plasma reactor (column 3, lines 25-30). The method preferably including chemical etching (column 3, lines 35-40) yielding a surface roughness value of about 1 to 100 micro-inches (column 4, lines 62-65), overlapping the claimed average roughness of between 1 and 30 micro-inches. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have machined the upper surface of the ring assembly of Ma by etching to yield a surface roughness value of about 1 to 100 micro-inches, as taught by Kiehlbauch, to achieve a reduction in molecular metal contamination of the component when used in the plasma processing apparatus (column 1, lines 25-30).

	Bosch, in the analogous field of shaped ceramic parts for plasma processing chambers (0001), discloses treating a ceramic part surface, the method including first oxidizing the surface to form an oxide layer on the parts followed by a cleaning treatment which can comprise an etching treatment (0027).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have oxidized the component surface followed by applying etching treatment steps, as taught by Bosch, to the treated component of modified Ma, to achieve production conditions for processing semiconductor wafers much faster than in the case where the part is only subjected to chemical cleaning (0028).
	Given Bosch discloses the same process of oxidizing and etching the surface as disclosed by applicant, the treated area of the second surface would necessarily have relatively flatter peaks than an untreated area of the second surface and the first surface.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 6, Ma discloses the body of the ring assembly comprising silicon carbide (0053).
	Regarding claim 7, Ma discloses the part being silicon carbide, which is disclosed in applicant’s specification as a dielectric material (0028).
	Regarding claim 22, Kiehlbauch discloses the treated area being the total area of the surface (column 4, lines 50-65).
	Regarding claim 23, the component and surfaces contain silicon carbide (0053).
	Regarding claim 27, Bosch discloses the surface being machined to shape the surface (0027) prior to the oxidizing and etching treatment.
	Regarding claim 28, Ma discloses conductive collar exposed to plasma (0033), thus the upper surface would be configured to be exposed to a plasma as claimed.
	Regarding claim 29, Ma discloses a workpiece or substrate (10) mounted on the substantially flat front surface of the support member (0020). As can be seen from Figs. 2-5, the workpiece is substantially level with the second seating area of the upper surface.
	Regarding claim 30, Ma discloses conductive collar exposed to plasma (0033), thus a portion upper surface would be configured to be exposed to a plasma as claimed, the portion including a part of the second surface.
Regarding claim 31, Ma teaches the workpiece (10) received by the second seating area of the upper surface and the portion of the upper surface (i.e., the second surface) is not covered by the substrate.

    PNG
    media_image2.png
    450
    778
    media_image2.png
    Greyscale


Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Kiehlbauch in view of Bosch and further in view of Kang (US 2011/0126984).
Regarding claim 24, Ma discloses a plasma chamber apparatus (0007). The apparatus including a ring assembly (50, 52; 0035). As can be seen from fig. 5, in an embodiment, the ring assembly comprises a body (58) including a first surface having a  first recessed seating area, the first surface and first recessed seating area configured to interface with a dielectric shield or collar (48; instant substrate support member) of the plasma processing chamber, a second surface configured to face a processing region of the plasma processing chamber, and a second seating area configured to face 

    PNG
    media_image1.png
    237
    408
    media_image1.png
    Greyscale

 Ma does not disclose the body having a machined surface such that a treated area of the upper surface has relatively flatter peaks than an untreated area of the upper surface and an untreated area of the first surface and recessed seating area, the treated area of the upper surface having an average roughness between 1 and 30 micro-inches, wherein the treated area of the upper surface includes an oxidized etched area of the second surface.
Kiehlbauch, in the analogous field of plasma processing components, discloses a method for finishing surfaces of a component useful for a plasma processing apparatus, the component including an edge ring (column 3, lines 23-31). Kiehlbauch discloses that the surfaces of components in a plasma reactor require different surface finishes (column 3, lines 15-20) and that the method of the prior art is preferably done on the at least one surface that is exposed to plasma when the component is installed in a 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have machined the upper surface of the ring assembly of Ma by etching to yield a surface roughness value of about 1 to 100 micro-inches, as taught by Kiehlbauch, to achieve a reduction in molecular metal contamination of the component when used in the plasma processing apparatus (column 1, lines 25-30).
	Ma and Kiehlbauch do not disclose the surface being oxidized.
	Bosch, in the analogous field of shaped ceramic parts for plasma processing chambers (0001), discloses treating a ceramic part surface, the method including first oxidizing the surface to form an oxide layer on the parts followed by a cleaning treatment which can comprise an etching treatment (0027).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have oxidized the component surface followed by applying etching treatment steps, as taught by Bosch, to the treated component of modified Ma, to achieve production conditions for processing semiconductor wafers much faster than in the case where the part is only subjected to chemical cleaning (0028).
	Given Bosch discloses the same process of oxidizing and etching the surface as disclosed by applicant, the treated area of the second surface would necessarily have 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Ma, while disclosing the component as being an edge ring, does not specifically teach the edge ring further comprising a ring insert.
	Kang, in the analogous field of ring assemblies for plasma processing components, discloses the structure of an edge ring assembly which includes a ring insert (310, 281/291) having an upper surface which forms a seating area, and a lower surface disposed opposite the upper surface.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the edge ring of Kiehlbauch to include a ring insert, as taught by Kang, in order to reduce exposure of the support from ions/reactive species in the plasma processing chamber (0033).


    PNG
    media_image3.png
    588
    402
    media_image3.png
    Greyscale

	Regarding claim 25, as can be seen from Fig. 2 of Kang, the upper surface of the ring insert is substantially parallel to the second surface.

Response to Arguments
Applicant’s amendments filed 02/16/2021 have been entered. Accodingly, the Claims objections of claim 1, 35 U.S.C. 112(a) rejections of claims 24-25, 29 and 31, and 35 U.S.C. 112(b) rejections of claims 1, 6-7, 22-25, and 27-31 are withdrawn.

The objection of claim 30 is maintained as the grammatical error has not been corrected.
Applicants arguments filed 02/16/2021 have been fully considered but they are not persuasive.

Applicant’s argument regarding claim 32 have been fully considered but they are moot as claim 32 is drawn to a quartz body and thus due to the response to election/restriction filed 09/25/2018 in which applicant elected to prosecute the species wherein the body comprise silicon carbide, the claim has been withdrawn.

Applicant argues that Sant illustrates a ring assembly having a protective outer coating applied to a lower ring and another protective outer coating applied to an upper ring and that the edge ring assembly of Sant is two pieces, thus teaching away from any modification of Ma’s one-piece conductive collar.
	The examiner agrees any proposed modification or combination of the prior art cannot change the principle of operation of the prior art invention being modified and that even if reference can be combined or modified, the resultant combination is not obvious unless the results would have been predictable to one of ordinary skill in the art. In the current case, Sant is a teaching reference used to teach an outer protective coating applied onto the surface of an edge ring assembly. The structure of the edge ring assembly (i.e., being two pieces or a single piece) has no effect on the motivation a person of ordinary skill in the art has to include the coating. Indeed, Sant teaches the protective out coating itself, increases corrosion and wear resistance of the edge ring assembly (0021). Thus, by nature of including a coating of silicon carbide (0023) as taught by Sant onto the outer surface of the edge ring assembly of Ma, a person of 

Applicant further argues that the combined references cannot teach an oxidized etched surface as claimed. Applicant notes that the references do not teach or suggest that Bosch’s conditioning/oxidizing process should occur before Kiehlbauch’s process, and such a reconstruction of the prior art is impermissible hindsight.
	The examiner respectfully disagrees that there is not guidance from the references suggesting the oxidizing process occurring before the etching process. In particular, applicant’s attention is directed to Bosch paragraph 0031 in which Bosch teaches first oxidizing the part and then conducting a chemical etching treatment. Bosch clearly teaches the part undergoing oxidizing treatment before the part is etched. Thus it is maintained that it would have been obvious to a person of ordinary skill to have conducted the oxidizing treatment as taught by Bosch before the etching treatment as taught by Kiehlbauch.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781